DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 8, and 10 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laser (U.S. Patent # 2883212).

Regarding claim 1, Laser discloses a seal device (seal of fig 1) that seals between a housing (housing formed with 21, 22 and 23) and a rotation shaft (10) passing through the housing (fig 1), the seal device being characterized by comprising:



a seal portion formed by bringing one end face of the floating ring into contact with the housing (seal formed by contacting 26 with 21); and

a space portion provided between the floating ring and the housing (space between 26 and 21, 22, 23), the seal device being characterized in that

the floating ring includes bias means that contactlessly biases the floating ring to the seal portion via the space portion (magnet 35 biases 26 towards 21, Col 3, Lines 8 - 10).

Regarding claim 2, Laser discloses the seal device, characterized in that

the bias means includes a magnet provided at least in one of the floating ring and the housing (magnetic ring 35 and magnetic steel 21, Col 3, Lines 8 – 10), and

the floating ring is biased to the seal portion side by attracting force of the magnet (Col 3, Lines 8 – 10).

Regarding claim 3, Laser discloses the seal device, characterized in that



the floating ring is biased to the seal portion side by repulsion force of the magnets (Col 3, Lines 8 – 10).

Regarding claim 5, Laser discloses the seal device, characterized in that

in the space portion, a part on the seal portion side is narrower than a part on the seal portion opposite side (contact surface of 21 with 13, is narrower than that of 22 with 13).

Regarding claim 6, Laser discloses the seal device, characterized in that

at least one groove portion is provided in a seal portion side inner wall portion of the housing (groove of inner wall portion of 21), and

the groove portion is arranged on at least one of the radially outside and the radially inside of the magnet provided in the floating ring (groove on the radially outside of 21).

Regarding claim 7, Laser discloses the seal device, characterized in that



Regarding claim 8, Laser discloses the seal device, characterized in that

at least one of the floating ring and the housing is made of a magnetic material (See rejection to claim 7).

Regarding claim 10, Laser discloses the seal device, characterized in that

in the space portion, a part on the seal portion side is narrower than a part on the seal portion opposite side (See rejection to claim 5).

Regarding claim 11, Laser discloses the seal device, characterized in that

at least one of the floating ring and the housing is made of a magnetic material (See rejection to claim 7).

Regarding claim 12, Laser discloses the seal device, characterized in that

in the space portion, a part on the seal portion side is narrower than a part on the seal portion opposite side (See rejection to claim 5).

Regarding claim 13, Laser discloses the seal device, characterized in that

at least one of the floating ring and the housing is made of a magnetic material (See rejection to claim 7).

Regarding claim 14, Laser discloses the seal device, characterized in that

at least one of the floating ring and the housing is made of a magnetic material (See rejection to claim 7).

Regarding claim 15, Laser discloses the seal device, characterized in that

at least one of the floating ring and the housing is made of a magnetic material (See rejection to claim 7).

Regarding claim 16, Laser discloses the seal device, characterized in that

in the space portion, a part on the seal portion side is narrower than a part on the seal portion opposite side (See rejection to claim 5).

Regarding claim 17, Laser discloses the seal device, characterized in that



the groove portion 1s arranged on at least one of the radially outside and the radially inside of the magnet provided in the floating ring (See rejection to claim 6).

Regarding claim 18, Laser discloses the seal device, characterized in that

at least one of the floating ring and the housing is made of a magnetic material (See rejection to claim 7).

Regarding claim 19, Laser discloses the seal device, characterized in that

at least one groove portion is provided in a seal portion side inner wall portion of the housing, and

the groove portion is arranged on at least one of the radially outside and the radially inside of the magnet provided in the floating ring (See rejection to claim 6).

Regarding claim 20, Laser discloses the seal device, characterized in that

at least one of the floating ring and the housing is made of a magnetic material (See rejection to claim 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Laser in view of Rehm et al. (U.S. Patent # 6543781).
Regarding claim 4, Laser discloses the seal device.
Laser does not disclose that the magnet includes a magnetic member that covers at least one of magnetic pole faces.
However, Rehm teaches that the magnet includes a magnetic member that covers at least one of magnetic pole faces (8, 9 cover magnet 7, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the magnetic member of Rehm with the magnetic pole face Laser to protect the magnetic seal and guarantee proper functioning of the magnetic seal. 

Regarding claim 9, Laser discloses the seal device.
Laser does not disclose that the magnet includes a magnetic member that covers at least one of magnetic pole faces.
However, Rehm teaches that the magnet includes a magnetic member that covers at least one of magnetic pole faces (8, 9 cover magnet 7, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the magnetic member of Rehm with the magnetic pole face of Laser to protect the magnetic seal and guarantee proper functioning of the magnetic seal. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.

/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675